Citation Nr: 1231893	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a double hernia operation.  

2.  Entitlement to service connection for insomnia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board observes that in his March 2010 Substantive Appeal the Veteran specifically limited his appeal to the issues as listed on the title page, and entitlement to service connection for a bilateral hearing loss disability.  The RO issued an April 2011 rating decision granting service connection for a bilateral hearing loss disability, such that this issue is not before the Board.  

The Veteran was afforded an October 2010 hearing before a Decision Review Officer.  

Although the Veteran was scheduled to appear before the Board at an August 24, 2011 hearing, he withdrew such request on August 5, 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  In service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  For the reasons stated below, examination is required pursuant to 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Residuals of a Double Hernia Operation

The Veteran contends that while in service he engaged in building bunkers, which required heavy lifting of materials such as sandbags and timber as large as 4 by 12.  At his October 2010 hearing before a Decision Review Officer he reported that while in service he had a hernia and was hospitalized for 4 days due to dehydration and the hernia.  He reported that he was also sent to the 24th Evacuation Hospital where while sitting and waiting for treatment, he decided to return to his unit.  In a separate letter the Veteran indicated that he was sent to the MEDEVAC Hospital in Long Binh, which he believed was the 24th Evacuation Hospital; however, he reported that he was asked to return to duty due to ongoing combat.  The Veteran has reported that he had an extensive conversation with the doctor at the AFFI station in St. Louis prior to his separation, and that the conversation at that time included his hernia.

Service treatment records from May 1967 indicate that the Veteran experienced epigastric pain and was sent to the 24th Evacuation Hospital; however, they also show that he left prior to being seen.  An undated note attached to lab reports indicated that medical records at the 24th Evacuation Hospital were to be picked up because the Veteran was there approximately a week earlier.  

Since service, in June 2002 the Veteran underwent a left indirect inguinal hernia repair, and a right direct inguinal hernia repair.  The Veteran indicated that post-operatively he continues to experience a sharp burning pain and is unable to lift heavy items.  He has compared such pain to that of an ice pick extending all the way to his groin, akin to a burning, hot pain.  The Veteran reported that he never received a VA examination related to his hernia.

Considering the evidence, the Board finds that the Veteran is entitled to a VA examination regarding the nature and etiology of his residuals of a hernia operation.  As such, remand is required in order to afford the Veteran a VA examination.  

While on remand, in consideration of the Veteran's reported experiences in service, and his contention that his service records are currently incomplete, a request for any outstanding service treatment records, in particular from the MEDEVAC Hospital in Long Binh, also referred to as the 24th Evacuation Hospital should be made.  

VA treatment records since January 2009 should also be associated with the record.  

Insomnia

The Veteran contends that during service he took the night shift and stayed awake from 6pm to 6am, which formed a habit of insomnia that he is unable to break.  He reported that while in service at the medical station in St. Louis he was given Dalmay when he reported difficulty sleeping.  He indicated, however, that he was unable to function for several days post-medication, such that he stopped taking it.  The Veteran reported that he had an extensive conversation with the doctor at the AFFI station in St. Louis prior to his separation, and that the conversation at that time included insomnia.

The Veteran also indicated that in the 1970s doctors gave him sleeping pills that were too strong for him to function during the day without grogginess.  

The Veteran reports that he wakes up nightly around 11pm to 1am and stays awake until dawn.  An October 2008 VA treatment note includes an impression of insomnia, as well as a positive depression screen with a score of 6.  A January 2009 treatment note indicated that the Veteran reported a history of insomnia.   

The Veteran's brother submitted a letter indicating that the Veteran experienced insomnia that developed after service and his tour in Vietnam.  

In light of the evidence, the Board finds that a VA examination should be afforded the Veteran in order to determine the nature and etiology of the Veteran's insomnia.  

While on remand, service treatment records should be requested, to include from the AFFI in St. Louis.  

The Veteran indicated that he was prescribed sleeping medication during the 1970s, and should be requested to provide an authorization and release form for any outstanding private records.

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records should be associated with the record, particularly those prior to 2008 and since 2009.  

2.  Request any outstanding service treatment records, to include those from the MEDEVAC Hospital in Long Binh also possibly known as the 24th Evacuation Hospital, and from the AFFI in St. Louis.  

3.  Request that the Veteran provide authorization and release forms for private treatment records, in particular those from the doctor(s) who provided sleep medication in the 1970s, and if provided, request such outstanding records and associate them with the claims folder.

4.  Following receipt of any outstanding records requested, schedule the Veteran for VA examination(s), as necessary.  Forward the claims folder to the examiner for review.  Following any necessary tests and studies, an opinion regarding the nature and etiology of the Veteran's residuals of a hernia operation, and insomnia should be provided.  

The examiner(s) should opine as to whether (1) the Veteran's residuals of a hernia operation are at least as likely as not related to service, to include his reported instances of heavy lifting, and (2) the Veteran's insomnia is at least as likely as not related to service, to include serving on a night shift.  The examiner should provide rationale.  

5.  After conducting any indicated development, adjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



